DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The applicant’s priority to JP 201816592 filed on September 5th, 2018 is accepted. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8th, 2021  has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, and  6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 is rendered indefinite for reciting “wherein the stopper pawl is formed by extending in part the first rotary member toward the turbine.” Claim 2 recites that the stopper pawl and cutout can be 

Claim 6 is rendered indefinite for reciting the holding portions and pawl provided portions are on the first rotary member. Claim 2 recites that the stopper pawl can be on either the first or the second rotary member. Dependent claims must include all the features of the claims on which they depend. As such, there is a lack of antecedent basis for claim 6. 

Claim 7 is rendered indefinite for reciting “outer peripheral parts of the plurality of pawl-provided portions are formed by pressing outer peripheral parts of the plurality of holding portions radially inward.” Claim 2 (and thus claim 6) recites that the stopper pawl can be on either the first or the second rotary member while claim 1 recites that the holding portions are in the first rotary member. Dependent claims must include all the features of the claims on which they depend. As such, there is a lack of antecedent basis for claim 7.

Claim 8 is rendered indefinite for reciting that “the pawl providing portions are in the first rotary member.”  Claim 2 (and thus claim 6) recites that the stopper pawl can be on either the first or the second rotary member. Dependent claims must include all the features of the claims on which they depend. As such, there is a lack of antecedent basis for claim 8. Additionally claim 8 is rendered indefinite for reciting “a plurality of engaging portions.” It is unclear whether the engaging portions as recited are the same engaging portions as recited in claim 2 and whether they are the cutouts or the pawls.   


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tomiyama et al. (US 20010052443) hereafter Tomiyama.
	
With regards to claim 1, Tomiyama discloses a lock-up device (7’) for a torque converter configured to transmit a torque inputted to a front cover to a transmission-side member through a turbine including a turbine shell (Abstract), the lock-up device comprising: a clutch part (clutch not labeled separately but clutch piston is indicated by 71) provided between the front cover and the turbine, the clutch part configured to transmit the torque inputted to the front cover to the turbine (P0099); a first rotary member disposed between the clutch part and the turbine (drive plate 72); a second rotary member rotatable relative to the first rotary member, the second rotary member coupled to the turbine (driven plate 73); a plurality of elastic members (74a, 74b) configured to elastically couple a radially outer peripheral part of the first rotary member and a radially outer peripheral part of the second rotary member in a rotational direction; and a stopper mechanism (stop claws 73c and engagement portions 72e) disposed axially between the plurality of elastic members and an outer peripheral part of the turbine shell, the stopper mechanism including an engaging portion formed in the radially outer peripheral part of the second rotary member (stop claws 73c), the engaging portion configured to restrict an angular range of relative rotation between the first rotary member and the second rotary member (P0105, L22-26), the engaging portion overlapping at least one of the plurality of elastic members as viewed along an axial direction (Fig. 8).



	With regards to claim 3, Tomiyama discloses all the elements of claim 2 as outlined above. Tomiyama further discloses, wherein the stopper pawl is formed by extending in part the second rotary member (P0105, L8-9), and the cutout is provided in a cutout-provided portion, the cutout-provided portion formed by extending in part the radially outer peripheral part of the first rotary member radially outward (P0102, 24-26).

With regards to claim 4, Tomiyama discloses all the elements of claim 3 as outlined above. Tomiyama further discloses wherein the stopper pawl and the cutout-provided portion intersect at a predetermined angle (P0105, L22-26).

With regards to claim 5, Tomiyama discloses all the elements of claim 3 as outlined above. Tomiyama further discloses wherein the stopper pawl and the cutout-provided portion extend to tilt at substantially equal angles with respect to a rotational axis of the first and second rotary members (Fig. 9). 

With regards to claim 6, Tomiyama discloses all the elements of claim 2 as outlined above. Tomiyama further discloses wherein the first rotary member includes a plurality of holding portions (spring accommodating portion 72d) provided in an outer peripheral end of the first rotary member, the plurality of holding portions configured to accommodate and hold the plurality of elastic members (P0104, L1-2) and a plurality of pawl-provided portions (annular portion 73a), each provided between 

With regards to claim 7, Tomiyama discloses all the elements of claim 6 as outlined above. Tomiyama further discloses wherein the plurality of holding portions and the plurality of pawl-provided portions are provided circumferentially continuous to each other (Fig. 8), and outer peripheral parts of the plurality of pawl-provided portions are formed by pressing outer peripheral parts of the second rotary member radially inward (P0105, L18-20).

With regards to claim 8, Tomiyama discloses all the elements of claim 6 as outlined above. Tomiyama further discloses wherein the plurality of pawl-provided portions of the second rotary member are opposed at circumferential ends thereof to circumferential end surfaces of the plurality of elastic members (Fig. 8), the plurality of pawl-provided portions configured to transmit the torque together with the plurality of elastic members therebetween (P0105, L22-26), and the second rotary member includes a plurality of engaging portions (stop claws 73c) each having an axially extending shape, the plurality of engaging portions configured to transmit the torque together with the plurality of elastic members therebetween (Fig. 8).

With regards to claim 10, Tomiyama discloses a lock-up device (7’) for a torque converter, the lock-up device disposed between a front cover and a torque converter body  including a torus (6), the lock-up device configured to transmit a torque inputted to the front cover to a turbine of the torque converter body therethrough (Abstract), the lock-up device comprising: a clutch part provided between the front cover and the turbine, the clutch part configured to transmit the torque inputted to the front cover to the turbine (P099); a first rotary member (drive plate 72) disposed between the clutch part and the turbine; a second rotary member (driven plate 73) rotatable relative to the first rotary member, the second rotary member coupled to the turbine; a plurality of elastic members (springs 74a,74b) disposed radially .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomiyama as applied to claim 1 above, and further in view of Watanabe et al. (US 20200248789), hereafter Watanabe.

With regards to claim 9, Tomiyama discloses all the elements of claim 1 as outlined above. Tomiyama does not disclose a third rotary member coupled to an output side of the clutch part, the third rotary member rotatable relative to the first rotary member and the second rotary member; and a plurality of inner peripheral side elastic members disposed radially inside the plurality of elastic members, the plurality of inner peripheral side elastic members configured to elastically couple the third rotary member and the first rotary member in the rotational direction.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824.  The examiner can normally be reached on M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/J.L.B./Examiner, Art Unit 3655                                                                                                                                                                                                        

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655